DETAILED ACTION
This action is responsive to the amendment filed on 8/9/2022. Claims 1-31 are pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8, 19, and 28 are objected to for being dependent on a rejected claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
	With respect to claim 8, “… determining that the first neuron is accessed more frequently than the second neuron, and that the second neuron is accessed at a same rate as other neurons of the one or more neurons; and in response to the determination: storing the first set of weights in a first area of the memory device that is used for logging, and storing the second set of weights in a second area of the memory device that is used for long-term storage different from logging.” in conjunction with the other limitations of the claim and the limitations of the base claim and the intervening claims, are not disclosed by the prior art of record.
	The closest prior art of record are Terada, Muehge, Liu, and Oh et al. (US 20110271037 A1, hereinafter Oh).
Terada discloses writing weight data associated with a neuron to a memory array. Muehge teaches a system comprising a program associated with neural network. Liu teaches organizing a memory array’s addresses to correspond to particular neurons. Oh teaches storing command directed to a more frequently accessed area into a data structure used for logging in the memory.
However, the prior arts of record, neither individually nor in combination disclose, in conjunction with the other limitations of the claim and the limitations of the base claim and the intervening claims, the claim as a whole.

With respect to claim 19, “… determining that the first neuron is accessed more frequently than the second neuron, and that the second neuron is accessed at a same rate as other neurons of the one or more neurons; and in response to the determination: storing the set of weights associated with the first neuron in a first area of the memory device that is used for logging, and storing the second set of weights in a second area of the memory device that is used for long-term storage different from logging.” in conjunction with the other limitations of the claim and the limitations of the base claim and the intervening claims, are not disclosed by the prior art of record.
	The closest prior art of record are Terada, Muehge, Liu, and Oh.
Terada discloses writing weight data associated with a neuron to a memory array. Muehge teaches a system comprising a program associated with neural network. Liu teaches organizing a memory array’s addresses to correspond to particular neurons. Oh teaches storing command directed to a more frequently accessed area into a data structure used for logging in the memory.
However, the prior arts of record, neither individually nor in combination disclose, in conjunction with the other limitations of the claim and the limitations of the base claim and the intervening claims, the claim as a whole.
With respect to claim 28, “… determining that the first neuron is accessed more frequently than the second neuron, and that the second neuron is accessed at a same rate as other neurons of the one or more neurons; and in response to the determination: storing the set of weights associated with the first neuron in a first area of the memory device that is used for logging, and storing the second set of weights in a second area of the memory device that is used for long-term storage different from logging.” in conjunction with the other limitations of the claim and the limitations of the base claim and the intervening claims, are not disclosed by the prior art of record.
	The closest prior art of record are Terada, Muehge, Liu, and Oh.
Terada discloses writing weight data associated with a neuron to a memory array. Muehge teaches a system comprising a program associated with neural network. Liu teaches organizing a memory array’s addresses to correspond to particular neurons. Oh teaches storing command directed to a more frequently accessed area into a data structure used for logging in the memory.
However, the prior arts of record, neither individually nor in combination disclose, in conjunction with the other limitations of the claim and the limitations of the base claim and the intervening claims, the claim as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-15, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Terada (US 20190035460 A1, hereinafter Terada) in view of Muehge et al (US 20190026048 A1, hereinafter Muehge) in view of Liu et al. (CN 110825311 A, hereinafter Liu)
As per claim 1,
An apparatus comprising: one or more processors; and non-transitory media storing instructions that, when executed by the one or more processors, are configured to cause the one or more processors to perform operations comprising: [Terada discloses a memory controller (apparatus) comprising a CPU (processor) and a read only memory (ROM)(non-transitory media) (para. 93, lines 1-8), where the ROM stores programs executed by the CPU, where the CPU entirely controls the memory controller (apparatus) (para. 94, lines 4-6)] receiving, from an input device, input data for processing; and [Terada discloses a host computer (input device) containing a weight data generating unit (para 84, lines 1-5) that issues a write command (input) with write data indicating a weight associated with a neuron of a neural network (para. 86, lines 1-14; para. 87, lines 9-12), where the write data may correspond to input data for processing; Terada teaches a write control unit in the memory controller (para. 95, lines 1-6) that may receive the write command (input) sent from the host computer (para. 97, lines 1-10)] conditioned on determining that the input data corresponds to an artificial intelligence (AI) application: generating an Al command for performing one or more read or write operations for a memory device that is configured to store data for a plurality of applications processed by the one or more processors, the plurality of applications including the Al application, the Al command including information specifying one or more neurons of an artificial neural network corresponding to the AI application, the one or more neurons associated with the input data, the AI command characterized by an operational code indicating operations to be performed on the one or more neurons, [Terada teaches a write control unit in the memory controller (para. 95, lines 1-6) that may receive the write command (input) sent from the host computer and generates a write request (AI command) that is sent to the non-volatile memory (para. 97, lines 1-10), where the write request is necessarily characterized by an operation code, as the write request must be decoded by a memory control unit of the non-volatile memory to perform the corresponding write or read operations (para. 34, line 1 – para. 136, line 5); Terada further teaches the non-volatile memory stores data indicating the weight (para. 86, lines 7-9) and that the write control unit writes data in the non-volatile memory according to the write command (input) by using a write request (AI command) (para. 97, lines 1-4), where the write request would necessarily contain the weight  conveyed by the write command (input), where the weight is associated with nodes of a neural network model used by the data analyzing unit of the host that sent the write command (input) (para. 86, lines 4-9)] sending the Al command and the input data to a storage controller managing the memory device, wherein the one or more read or write operations for the memory device is performed by the storage controller using the operational code and the information included in the Al command, and [Terada teaches the write control unit in the memory controller (para. 95, lines 1-6) may receive the write command (input) sent from the host computer and generate a write request (AI command) that is sent to the non-volatile memory (para. 97, lines 1-10), where the memory control unit (storage controller) of the non-volatile memory may perform the corresponding write or read operation (para. 101, line 1 – para. 106, line 2), where, as Terada teaches using the write request (AI command) is to store data in the non-volatile memory (para. 97, lines 1-4), the storage controller would necessarily use the weight data and the operational code contained in the write request (AI command)] receiving, from the storage controller, a result of the one or more read or write operations performed on the memory device. [Terada teaches that the memory control unit (storage controller) may return a result of an unsuccessful operation to the memory controller (para. 136, lines 4-6)]
Terada does not explicitly disclose, but Muehge discloses:
conditioned on determining that the input data corresponds to an artificial intelligence (AI) application: generating an Al command for performing one or more read or write operations for a memory device that is configured to store data for a plurality of applications processed by the one or more processors, the plurality of applications including the Al application, [Muehge teaches a system comprising an I/O interface and input devices (para. 73, lines 1-4; para. 74, lines 1-11) that comprises a CPU that can run a program for optimizing user satisfaction when training a cognitive hierarchical storage management system (AI application)(para. 75, line 1 – para. 76, line 7); Muehge teaches the system may receive user write data to storing in a storage device (input data corresponding to non-AI application)(para. 98, lines 1-12), and Muehge’s system may also receive user feedback information (input data corresponding to AI application)(para. 100, lines 1-10), where the user write data (input data corresponding to non-AI application) is simply stored into the storage device (para. 98, lines 1-10) while a user feedback (input data corresponding to AI application) is deposited into an ‘event database’ that is analyzed by a cognitive analyzer (para. 102, line 1 – para. 103, line 4), where the difference in treatment of the user write data to storing in a storage device (input data corresponding to non-AI application) and feedback information (input data corresponding to AI application) necessarily indicates that the system determines whether the input corresponds to the non-AI application or AI application; Muehge teaches that the feedback data is stored in an event database (para. 101, lines 7-8) and that the storage device used for storing the user write data (non-AI application data) may hold databases (para. 103, lines 1-7), where one of such databases may comprise the event database used for storing the feedback information, as Muehge does not specify a separate device for storing the event database.] the Al command including information specifying one or more neurons of an artificial neural network corresponding to the AI application, the one or more neurons associated with the input data, the AI command characterized by an operational code indicating operations to be performed on the one or more neurons, [Whereas Terada does not explicitly disclose the nodes of its neural network model being associated with an AI application, Muehge teaches that submitting the user feedback data (input data corresponding to AI application) to a learning system that may be based on a neural network, (para. 120, line 1 – para. 122, line 9; also see fig. 4, #430) where the submission of the feedback data to a neural network necessarily involves specifying the neural network comprising neurons used for the program (AI applications) that trains the cognitive hierarchical storage management system]
Terada and Muehge are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Terada and Muehge, to modify the disclosures by Terada to include disclosures by Muehge since both Terada and Muehge teach storing data storage associated with artificial intelligence. Therefore, it would be applying a known technique (determining whether data received corresponds to an artificial intelligence application and storing the data in different databases in a storage system and submitting data to neural network) to a known device (memory device for storing data associated with artificial intelligence and use of write requests to store weight data) ready for improvement to yield predictable results (memory device for storing data associated with artificial intelligence by evaluating whether the data corresponds to artificial intelligence and storing the data into an appropriate database and use of a command for identifying a neural network used by the artificial intelligence application and submitting weight data to for improved modularity of data access).
Terada in view of Muehge does not explicitly disclose, but Liu discloses:
the Al command including information specifying one or more neurons of an artificial neural network corresponding to the AI application, the one or more neurons associated with the input data, the AI command characterized by an operational code indicating operations to be performed on the one or more neurons, [Where Terada discloses writing weight data, associated with neurons, to designated memory addresses (Tarada: para. 104, lines 1-6), Terada does not explicitly disclose designating of specific neurons. However, Liu teaches a configuration where the individual memory addresses may identify corresponding neurons (see attached NPL Liu et al – CN110825311A – page 6, paragraphs 1-3)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Terada in view of Muehge with Liu’s disclosures directed towards storing neuron weight data in the appropriate memory locations corresponding to the neuron. Doing so would allow for improved calculation speed in data storage (Liu: page 4, para 8, lines 1-5).

As per claim 2, Terada in view of Muehge in view of Liu teaches all the limitations of claim 1 as shown above and further discloses:
wherein the operations further comprise: conditioned on determining that the input data corresponds to a non-AI application included in the plurality of applications, accessing, by the one or more processors, one or more memory locations corresponding to the input data in the memory device; and performing one or more read or write operations on the accessed one or more memory locations.  [Muehge teaches a system comprising an I/O interface and input devices (para. 73, lines 1-4; para. 74, lines 1-11) that comprises a CPU that can run a program for optimizing user satisfaction when training a cognitive hierarchical storage management system which may include a neural network (AI application)(para. 60, lines 1-9; para. 75, line 1 – para. 76, line 7); Muehge teaches the system may receive user write data to storing in a storage device (input data corresponding to non-AI application)(para. 98, lines 1-12), and Muehge’s system may also receive user feedback information (input data corresponding to AI application)(para. 100, lines 1-10), where the user write data (input data corresponding to non-AI application) is simply stored into the storage device (para. 98, lines 1-10) while a user feedback (input data corresponding to AI application) is deposited into an ‘event database’ that is analyzed by a cognitive analyzer (para. 102, line 1 – para. 103, line 4), where the difference in treatment of the user write data to storing in a storage device (input data corresponding to non-AI application) and feedback information (input data corresponding to AI application) necessarily indicates that the system determines whether the input corresponds to the non-AI application or AI application.]

As per claim 3, Terada in view of Muehge in view of Liu teaches all the limitations of claim 1 as shown above and further discloses:
wherein: the input data includes weights corresponding to one or more of input connections or output connections of each of the one or more neurons, and the operational code corresponds to one of [Muehge teaches CPU that can run a program for optimizing user satisfaction when training a cognitive hierarchical storage management system which may include a neural network (AI application)(para. 60, lines 1-9; para. 75, line 1 – para. 76, line 7); Terada discloses a host computer (input device) containing a weight data generating unit (para 84, lines 1-5) that issues a write command (input) with write data indicating a weight associated with a neuron of a neural network (para. 86, lines 1-14; para. 87, lines 9-12); Terada also teaches a write request used to write the weight data to a non-volatile memory (para. 97, lines 1-4; para. 86, lines 7-9)] (i) an individual read or write of a particular neuron in the artificial neural network, (ii) multiple individual reads or writes of a plurality of neurons in the artificial neural network, or (iii) a batch read or write of a batch of neurons in the artificial neural network [Liu teaches storing neuron weights in a memory, while using neuron identification data, at locations that corresponds to the appropriate neurons. (page 6, para 1, line 1 – page 6, para. 4, line 8)]

As per claim 4, Terada in view of Muehge and Liu teaches all the limitations of claim 3 as shown above and further discloses:
further comprising the storage controller, wherein the storage controller is configured to perform operations comprising: upon receiving the Al command from the one or more processors, obtaining, from the information included in the Al command, a set of weights corresponding to one or more of input connections or output connections of a first neuron of the one or more neurons; associating the set of weights with the first neuron; and in response to associating the set of weights with the first neuron, storing in a particular page or block of the memory device, the set of weights associated with the first neuron, wherein the particular page of the memory device is configured to store weights associated with the first neuron. [Terada teaches storing neuron weights in memory (para. 86, lines 7-9), and Liu also teaches doing so while using neuron identification data, at locations that corresponds to the appropriate neurons. (page 6, para 1, line 1 – page 6, para. 4, line 8), where Liu’s disclosure would necessarily associate the write location with the neuron identifier prior to performing the storage operation.]

As per claim 12, Terada in view of Muehge in view of Liu teaches all the limitations of claim 1 as shown above and further discloses:
wherein the memory device includes at least a first partition for storing data corresponding to Al applications included in the plurality of applications, and a second partition for storing data corresponding to non-AI applications included in the plurality of applications. [Muehge teaches that the feedback data (AI application data) is stored in an event database (para. 101, lines 7-8) and that the storage device used for storing the user write data (non-AI application data) may hold databases (partitions) (para. 103, lines 1-7), where the event database may correspond to the first partition and the other databases may correspond to the second partition.]

As per claim 13, Terada in view of Muehge in view of Liu teaches all the limitations of claim 1 as shown above and further discloses:
wherein the memory device includes one of a non-volatile memory (NVM) storage, a universal flash storage (UFS), a peripheral component interconnect express (PCIe) storage, a phase-change memory (PCM), a resistive random- access memory (ReRAM), a magnetoresistive random-access memory (MRAM), a dynamic random-access memory, a magnetic disk, or an optical disk.  [Terada discloses a non-volatile memory (para. 101, lines 1-6)]

As per claim 14,
A system comprising: one or more processors, wherein each processor of the one or more processors is configured to perform first operations comprising: [Terada discloses a memory controller comprising a CPU (processor) and a read only memory (ROM)(non-transitory media) (para. 93, lines 1-8), where the ROM stores programs executed by the CPU, where the CPU entirely controls the memory controller (apparatus) (para. 94, lines 4-6)] receiving, from an input device, input data for processing; [Terada discloses a host computer (input device) containing a weight data generating unit (para 84, lines 1-5) that issues a write command (input) with write data indicating a weight associated with a neuron of a neural network (para. 86, lines 1-14; para. 87, lines 9-12), where the write data may correspond to input data for processing; Terada teaches a write control unit in the memory controller (para. 95, lines 1-6) that may receive the write command (input) sent from the host computer (para. 97, lines 1-10)] conditioned on determining that the input data corresponds to an artificial intelligence (AI) application: generating an Al command for performing one or more read or write operations for a particular memory device of one or more memory devices that are each configured to store data for a plurality of applications processed by the one or more processors, the plurality of applications including the Al application, the Al command including information specifying one or more neurons of an artificial neural network corresponding to the AI application, the one or more neurons associated with the input data, the AI command characterized by an operational code indicating operations to be performed on the one or more neurons [Terada teaches a write control unit in the memory controller (para. 95, lines 1-6) that may receive the write command (input) sent from the host computer and generates a write request (AI command) that is sent to the non-volatile memory (para. 97, lines 1-10), where the write request is necessarily characterized by an operation code, as the write request must be decoded by a memory control unit of the non-volatile memory to perform the corresponding write or read operations (para. 34, line 1 – para. 136, line 5); Terada further teaches the non-volatile memory stores data indicating the weight (para. 86, lines 7-9) and that the write control unit writes data in the non-volatile memory according to the write command (input) by using a write request (AI command) (para. 97, lines 1-4), where the write request would necessarily contain the weight conveyed by the write command (input), where the weight is associated with nodes of a neural network model used by the data analyzing unit of the host that sent the write command (input) (para. 86, lines 4-9)] sending the Al command and the input data to a storage controller managing the particular memory device, wherein the one or more read or write operations for the particular memory device is performed by the storage controller using the operational code and the information included in the Al command, and [Terada teaches a write control unit in the memory controller (para. 95, lines 1-6) that may receive the write command sent from the host computer and generates a write request that is sent to the non-volatile memory (para. 97, lines 1-10), where the memory control unit (storage controller) of the non-volatile memory may perform the corresponding write or read operation (para. 101, line 1 – para. 106, line 2), where, as Terada teaches using the write request (AI command) is to store data in the non-volatile memory (para. 97, lines 1-4), the storage controller would necessarily use the weight data and the operational code contained in the write request (AI command)] receiving, from the storage controller, a result of the one or more read or write operations performed on the particular memory device [Teradata teaches that the memory control unit (storage controller) may return a result of an unsuccessful operation to the memory controller (para. 136, lines 4-6)], one or more storage controllers, wherein each storage controller of the one or more storage controllers manages a different memory device of the one or more memory devices, [Terada teaches a memory control unit (storage controller) of the non-volatile memory that controls the non-volatile memory (para. 101, line 1 – para. 106, line 2)]
Terada does not explicitly disclose, but Muehge discloses:
conditioned on determining that the input data corresponds to an artificial intelligence (AI) application: generating an Al command for performing one or more read or write operations for a particular memory device of one or more memory devices that are each configured to store data for a plurality of applications processed by the one or more processors, the plurality of applications including the Al application, [Muehge teaches a system comprising an I/O interface and input devices (para. 73, lines 1-4; para. 74, lines 1-11) that comprises a CPU that can run a program for optimizing user satisfaction when training a cognitive hierarchical storage management system which may include a neural network (AI application)(para. 75, line 1 – para. 76, line 7); Muehge teaches the system may receive user write data to storing in a storage device (input data corresponding to non-AI application)(para. 98, lines 1-12), and Muehge’s system may also receive user feedback information (input data corresponding to AI application)(para. 100, lines 1-10), where the user write data (input data corresponding to non-AI application) is simply stored into the storage device (para. 98, lines 1-10) while a user feedback (input data corresponding to AI application) is deposited into an ‘event database’ that is analyzed by a cognitive analyzer (para. 102, line 1 – para. 103, line 4), where the difference in treatment of the user write data to storing in a storage device (input data corresponding to non-AI application) and feedback information (input data corresponding to AI application) necessarily indicates that the system determines whether the input corresponds to the non-AI application or AI application; Muehge teaches that the feedback data is stored in an event database (para. 101, lines 7-8) and that the storage device used for storing the user write data (non-AI application data) may hold databases (para. 103, lines 1-7), where one of the databases may comprise the event database used for storing the feedback information, as Muehge does not specify a separate device for storing the event database.] the Al command including information specifying one or more neurons of an artificial neural network corresponding to the AI application, the one or more neurons associated with the input data, the AI command characterized by an operational code indicating operations to be performed on the one or more neurons [Whereas Terada does not explicitly disclose the nodes of its neural network model being associated with an AI application, Muehge teaches that submitting the user feedback data to a learning system that may be based on a neural network, (para. 120, line 1 – para. 122, line 9; also see fig. 4, #430) where the submission of the feedback data to a neural network necessarily involves specifying the neural network comprising neurons used for the program (AI applications) that trains the cognitive hierarchical storage management system] and conditioned on determining that the input data corresponds to a non-AI application included in the plurality of applications: accessing one or more memory locations corresponding to the input data in a memory device of the one or more memory devices, and performing one or more read or write operations on the accessed one or more memory locations; and [Muehge teaches a system comprising an I/O interface and input devices (para. 73, lines 1-4; para. 74, lines 1-11) that comprises a CPU that can run a program for optimizing user satisfaction when training a cognitive hierarchical storage management system which may include a neural network (AI application)(para. 60, lines 1-9; para. 75, line 1 – para. 76, line 7); Muehge teaches the system may receive user write data to storing in a storage device (input data corresponding to non-AI application)(para. 98, lines 1-12), and Muehge’s system may also receive user feedback information (input data corresponding to AI application)(para. 100, lines 1-10), where the user write data (input data corresponding to non-AI application) is simply stored into the storage device (para. 98, lines 1-10) while a user feedback (input data corresponding to AI application) is deposited into an ‘event database’ that is analyzed by a cognitive analyzer (para. 102, line 1 – para. 103, line 4), where the difference in treatment of the user write data to storing in a storage device (input data corresponding to non-AI application) and feedback information (input data corresponding to AI application) necessarily indicates that the system determines whether the input corresponds to the non-AI application or AI application.]
Terada and Muehge are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Terada and Muehge, to modify the disclosures by Terada to include disclosures by Muehge since both Terada and Muehge teach storing data storage associated with artificial intelligence. Therefore, it would be applying a known technique (determining whether data received corresponds to an artificial intelligence application and storing the data in different databases in a storage system and submitting data to neural network) to a known device (memory device for storing data associated with artificial intelligence and use of write requests to store weight data) ready for improvement to yield predictable results (memory device for storing data associated with artificial intelligence by evaluating whether the data corresponds to artificial intelligence and storing the data into an appropriate database and use of a command for identifying a neural network used by the artificial intelligence application and submitting weight data to for improved modularity of data access).
Terada in view of Muehge does not explicitly disclose, but Liu discloses:
the Al command including information specifying one or more neurons of an artificial neural network corresponding to the AI application, the one or more neurons associated with the input data, the AI command characterized by an operational code indicating operations to be performed on the one or more neurons [Where Terada discloses writing weight data, associated with neurons, to designated memory addresses (Tarada: para. 104, lines 1-6), Terada does not explicitly disclose designating of specific neurons. However, Liu teaches a configuration where the individual memory addresses may identify corresponding neurons (see attached NPL Liu et al – CN110825311A – page 6, paragraphs 1-3)]; wherein the input data includes weights corresponding to one or more of input connections or output connections of each of the one or more neurons; [Liu teaches storing neuron weights in a memory, while using neuron identification data, at locations that corresponds to the appropriate neurons. (page 6, para 1, line 1 – page 6, para. 4, line 8), where the weight value is associated with connection between neurons (page 5, 3rd paragraph from bottom, lines 1-6); ] wherein each storage controller of the one or more storage controllers is configured to perform second operations comprising: upon receiving an Al command and input data from a processor of the one or more processors, obtaining, from the information included in the Al command, a set of weights corresponding to one or more of input connections or output connections of a first neuron of the one or more neurons; associating the set of weights with the first neuron; and in response to associating the set of weights with the first neuron, performing a memory access operation involving the set of weights associated with the first neuron on a corresponding memory device. [Liu teaches storing neuron weights in a memory, while using neuron identification data, at locations that corresponds to the appropriate neurons. (page 6, para 1, line 1 – page 6, para. 4, line 8), where Liu’s disclosure would necessarily associate the write location with the neuron identifier prior to performing the storage operation; Terada teaches a memory control unit (storage controller) of the non-volatile memory that controls the non-volatile memory (para. 101, line 1 – para. 106, line 2)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Terada in view of Muehge with Liu’s disclosures directed towards storing neuron weight data in the appropriate memory locations corresponding to the neuron. Doing so would allow for improved calculation speed in data storage (Liu: page 4, para 8, lines 1-5).
Therefore, it would have been obvious to combine Terada, Muehge, and Liu for the benefit of obtaining the above specified limitations.

As per claim 15, Terada in view of Muehge and Liu teaches all the limitations of claim 14 as shown above and further discloses:
wherein performing the memory access operation comprises: storing in a particular page or block of the corresponding memory device, the set of weights associated with the first neuron, wherein the particular page of the corresponding memory device is configured to store weights associated with the first neuron. [Terada teaches storing neuron weights in memory (para. 86, lines 7-9); Liu also teaches doing so while using neuron identification data at locations that corresponds to the appropriate neurons. (page 6, para 1, line 1 – page 6, para. 4, line 8), where the corresponding memory device, by being able to store the weights, would necessarily be configured to store the weights.]

As per claim 22, Terada in view of Muehge and Liu teaches all the limitations of claim 14 as shown above and further discloses:
wherein a memory device of the one or more memory devices includes one of a non-volatile memory (NVM) storage, a universal flash storage (UFS), a peripheral component interconnect express (PCIe) storage, a phase-change memory (PCM), a resistive random-access memory (ReRAM), a magnetoresistive random-access memory (MRAM), a dynamic random-access memory, a magnetic disk, or an optical disk.  [Terada discloses a non-volatile memory (para. 101, lines 1-6)]

As per claim 23, Terada discloses:
A method comprising: receiving, at a processor from an input device, input data for processing [Terada discloses a host computer (input device) containing a weight data generating unit (para 84, lines 1-5) that issues a write command with write data indicating a weight associated with a neuron of a neural network (para. 86, lines 1-14; para. 87, lines 9-12), where the write data may correspond to input data for processing; Terada teaches a write control unit in the memory controller (para. 95, lines 1-6) that may receive the write command (input) sent from the host computer (para. 97, lines 1-10)]; conditioned on determining that the input data corresponds to an artificial intelligence (AI) application: generating, by the processor, an Al command for performing one or more read or write operations for a memory device that is configured to store data for a plurality of applications processed by the processor, the plurality of applications including the Al application, the Al command including information specifying one or more neurons of an artificial neural network corresponding to the AI application, the one or more neurons associated with the input data, the AI command characterized by an operational code indicating operations to be performed on the one or more neurons, [Terada teaches a write control unit in the memory controller (para. 95, lines 1-6) that may receive the write command (input) sent from the host computer and generates a write request (AI command) that is sent to the non-volatile memory (para. 97, lines 1-10), where the write request is necessarily characterized by an operation code, as the write request must be decoded by a memory control unit of the non-volatile memory to perform the corresponding write or read operations (para. 34, line 1 – para. 136, line 5); Terada further teaches the non-volatile memory stores data indicating the weight is written in non-volatile memory (para. 86, lines 7-9) and that the write control unit writes data in the non-volatile memory according to the write command (input) by using a write request (AI command) (para. 97, lines 1-4), where the write request would necessarily contain the weight conveyed by the write command (input), where the weight is associated with nodes of a neural network model used by the data analyzing unit of the host that sent the write command (input) (para. 86, lines 4-9)] sending, by the processor, the Al command and the input data to a storage controller managing the memory device, wherein the one or more read or write operations for the memory device is performed by the storage controller using the operational code and the information included in the Al command, [Terada teaches a write control unit in the memory controller (para. 95, lines 1-6) that may receive the write command sent from the host computer and generates a write request that is sent to the non-volatile memory (para. 97, lines 1-10), where the memory control unit (storage controller) of the non-volatile memory may perform the corresponding write or read operation (para. 101, line 1 – para. 106, line 2), where, as Terada teaches using the write request (AI command) is to store data in the non-volatile memory (para. 97, lines 1-4), the storage controller would necessarily use the weight data and the operational code contained in the write request (AI command)] and receiving, at the processor from the storage controller, a result of the one or more read or write operations performed on the memory device, [Teradata teaches that the memory control unit (storage controller) may return a result of an unsuccessful operation to the memory controller (para. 136, lines 4-6)] wherein the input data includes weights corresponding to one or more of input connections or output connections of each of the one or more neurons [Terada discloses a host computer (input device) containing a weight data generating unit (para 84, lines 1-5) that issues a write command with write data indicating a weight associated with a neuron of a neural network (para. 86, lines 1-14; para. 87, lines 9-12), where the write data may correspond to input data for processing; Terada teaches a write control unit in the memory controller (para. 95, lines 1-6) that may receive the write command (input) sent from the host computer (para. 97, lines 1-10)]
Terada does not explicitly disclose, but Muehge discloses:
conditioned on determining that the input data corresponds to an artificial intelligence (AI) application: generating, by the processor, an Al command for performing one or more read or write operations for a memory device that is configured to store data for a plurality of applications processed by the processor, the plurality of applications including the Al application, [Muehge teaches a system comprising an I/O interface and input devices (para. 73, lines 1-4; para. 74, lines 1-11) that comprises a CPU that can run a program for optimizing user satisfaction when training a cognitive hierarchical storage management system which may include a neural network (AI application)(para. 75, line 1 – para. 76, line 7); Muehge teaches the system may receive user write data to storing in a storage device (input data corresponding to non-AI application)(para. 98, lines 1-12), and Muehge’s system may also receive user feedback information (input data corresponding to AI application)(para. 100, lines 1-10), where the user write data (input data corresponding to non-AI application) is simply stored into the storage device (para. 98, lines 1-10) while a user feedback (input data corresponding to AI application) is deposited into an ‘event database’ that is analyzed by a cognitive analyzer (para. 102, line 1 – para. 103, line 4), where the difference in treatment of the user write data to storing in a storage device (input data corresponding to non-AI application) and feedback information (input data corresponding to AI application) necessarily indicates that the system determines whether the input corresponds to the non-AI application or AI application; Muehge teaches that the feedback data is stored in an event database (para. 101, lines 7-8) and that the storage device used for storing the user write data (non-AI application data) may hold databases (para. 103, lines 1-7), where one of the databases may comprise the event database used for storing the feedback information, as Muehge does not specify a separate device for storing the event database.] the Al command including information specifying one or more neurons of an artificial neural network corresponding to the AI application, the one or more neurons associated with the input data, the AI command characterized by an operational code indicating operations to be performed on the one or more neurons, [Whereas Terada does not explicitly disclose the nodes of its neural network model being associated with an AI application, Muehge teaches that submitting the user feedback data to a learning system that may be based on a neural network, (para. 120, line 1 – para. 122, line 9; also see fig. 4, #430) where the submission of the feedback data to a neural network necessarily involves specifying the neural network comprising neurons used for the program (AI applications) that trains the cognitive hierarchical storage management system] and conditioned on determining that the input data corresponds to a non-AI application included in the plurality of applications: accessing, by the processor, one or more memory locations corresponding to the input data in the memory device, and performing, by the processor, one or more read or write operations on the accessed one or more memory locations. [Muehge teaches a system comprising an I/O interface and input devices (para. 73, lines 1-4; para. 74, lines 1-11) that comprises a CPU that can run a program for optimizing user satisfaction when training a cognitive hierarchical storage management system which may include a neural network (AI application)(para. 75, line 1 – para. 76, line 7); Muehge teaches the system may receive user write data to storing in a storage device (input data corresponding to non-AI application)(para. 98, lines 1-12), and Muehge’s system may also receive user feedback information (input data corresponding to AI application)(para. 100, lines 1-10), where the user write data (input data corresponding to non-AI application) is simply stored into the storage device (para. 98, lines 1-10) while a user feedback (input data corresponding to AI application) is deposited into an ‘event database’ that is analyzed by a cognitive analyzer (para. 102, line 1 – para. 103, line 4), where the difference in treatment of the user write data to storing in a storage device (input data corresponding to non-AI application) and feedback information (input data corresponding to AI application) necessarily indicates that the system determines whether the input corresponds to the non-AI application or AI application]
Terada and Muehge are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Terada and Muehge, to modify the disclosures by Terada to include disclosures by Muehge since both Terada and Muehge teach storing data storage associated with artificial intelligence. Therefore, it would be applying a known technique (determining whether data received corresponds to an artificial intelligence application and storing the data in different databases in a storage system and submitting data to neural network) to a known device (memory device for storing data associated with artificial intelligence and use of write requests to store weight data) ready for improvement to yield predictable results (memory device for storing data associated with artificial intelligence by evaluating whether the data corresponds to artificial intelligence and storing the data into an appropriate database and use of a command for identifying a neural network used by the artificial intelligence application and submitting weight data to for improved modularity of data access).
Terada in view of Muehge does not explicitly disclose, but Liu discloses:
the Al command including information specifying one or more neurons of an artificial neural network corresponding to the AI application, the one or more neurons associated with the input data, the AI command characterized by an operational code indicating operations to be performed on the one or more neurons, [Where Terada discloses writing weight data, associated with neurons, to designated memory addresses (Tarada: para. 104, lines 1-6), Terada does not explicitly disclose designating of specific neurons. However, Liu teaches a configuration where the individual memory addresses may identify corresponding neurons (see attached NPL Liu et al – CN110825311A – page 6, paragraphs 1-3)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Terada in view of Muehge with Liu’s disclosures directed towards storing neuron weight data in the appropriate memory locations corresponding to the neuron. Doing so would allow for improved calculation speed in data storage (Liu: page 4, para 8, lines 1-5).

As per claim 24, Terada in view of Muehge in view of Liu teaches all the limitations of claim 23 as shown above and further discloses:
further comprising: upon receiving the Al command from the processor, obtaining, by the storage controller, from the information included in the Al command, a set of weights corresponding to one or more of input connections or output connections of a first neuron of the one or more neurons; [Muehge teaches CPU that can run a program for optimizing user satisfaction when training a cognitive hierarchical storage management system which may include a neural network (AI application)(para. 60, lines 1-9; para. 75, line 1 – para. 76, line 7); Terada discloses a host computer (input device) containing a weight data generating unit (para 84, lines 1-5) that issues a write command (input) with write data indicating a weight associated with a neuron of a neural network (para. 86, lines 1-14; para. 87, lines 9-12); Terada also teaches a write request used to write the weight data to a non-volatile memory (para. 97, lines 1-4; para. 86, lines 7-9), where the write request is received and decoded by a storage controller (para. 34, line 1 – para. 136, line 5)] associating, by the storage controller, the set of weights with the first neuron; and in response to associating the set of weights with the first neuron, performing, by the storage controller, a memory access operation involving the set of weights associated with the first neuron on the memory device. [Liu teaches storing neuron weights in a memory, while using neuron identification data, at locations that corresponds to the appropriate neurons. (page 6, para 1, line 1 – page 6, para. 4, line 8), where Liu’s disclosure would necessarily associate the write location with the neuron identifier prior to performing the storage operation; Terada teaches a memory control unit (storage controller) of a non-volatile memory (para. 101, line 1 – para. 106, line 2)] 

Claims 5, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Terada in view of Muehge, Liu, and Jeddeloh (US 20110078496 A1, hereinafter Jeddeloh)
As per claim 5, Terada in view of Muehge and Liu teaches all the limitations of claim 3 as shown above and further discloses:
further comprising the storage controller, wherein the storage controller is configured to perform operations comprising: upon receiving the Al command from the one or more processors, obtaining, from the information included in the Al command, a set of weights corresponding to one or more of input connections or output connections of a first neuron of the one or more neurons; associating the set of weights with the first neuron; and in response to associating the set of weights with the first neuron: [Muehge teaches CPU that can run a program for optimizing user satisfaction when training a cognitive hierarchical storage management system which may include a neural network (AI application)(para. 60, lines 1-9; para. 75, line 1 – para. 76, line 7); Terada discloses a host computer (input device) containing a weight data generating unit (para 84, lines 1-5) that issues a write command (input) with write data indicating a weight associated with a neuron of a neural network (para. 86, lines 1-14; para. 87, lines 9-12); Terada also teaches a write request used to write the weight data to a non-volatile memory (para. 97, lines 1-4; para. 86, lines 7-9), where the write request is received and decoded by a storage controller (para. 34, line 1 – para. 136, line 5); Liu also teaches storing neuron weights in a memory, while using neuron identification data, at locations that corresponds to the appropriate neurons. (page 6, para 1, line 1 – page 6, para. 4, line 8) where Liu’s disclosure would necessarily associate the write location with the neuron identifier prior to performing the storage operation.]
Terada in view of Muehge and Liu does not explicitly disclose, but Jeddeloh discloses:
dividing the set of weights into a first subset and a second subset, storing the first subset in a same page or block in a first channel of the memory device, and storing the second subset in a same page or block in a second channel of the memory device.  [Jeddeloh teaches, when writing data, splitting the data (dividing) and writing the data across multiple devices into a stripe (block) of each device (para. 28, lines 1-19; also see fig. 4), where one of such stripes in a first device may correspond to a first block and a different stripe in a second device may correspond to the second block, where each device is coupled to a control circuity by a separate channel (para. 28, lines 1-19; also see fig. 4), where one of such channels coupled to the first device may correspond to a first channel and the channel coupled to the second device may correspond to a second channel.]
Terada in view of Muehge and Liu and Jeddeloh are analogous to the claimed invention because they are in the same field of endeavor involving data storage in NAND flash memory.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Terada in view of Muehge and Liu and Jeddeloh, to modify the disclosures by Terada in view of Muehge and Liu to include disclosures by Jeddeloh since both Terada in view of Muehge and Liu and Jeddeloh teach data storage in NAND flash memory. Therefore, it would be applying a known technique (dividing a data into different portions and storing the portions into the same stripes corresponding to different channels) to a known device (a device for writing neuron weight data into memory locations corresponding to the appropriate neurons) ready for improvement to yield predictable results (a device for writing neuron weight data into memory locations corresponding to the appropriate neurons while also dividing the neuron weight data and splitting the portions into locations associated with different channels in order to allow for more efficient access to the data).
Therefore, it would have been obvious to combine Terada in view of Muehge and Liu and Jeddeloh for the benefit of creating a method to obtain the above specified limitations.

As per claim 16, Terada in view of Muehge and Liu teaches all the limitations of claim 14 as shown above and further discloses:
wherein performing the memory access operation comprises: in response to associating the set of weights with the first neuron: [Terada teaches storing neuron weights in memory (para. 86, lines 7-9); Liu also teaches doing so while using neuron identification data at locations that corresponds to the appropriate neurons. (page 6, para 1, line 1 – page 6, para. 4, line 8)]
Terada in view of Muehge and Liu does not explicitly disclose, but Jeddeloh discloses:
dividing the set of weights into a first subset and a second subset, storing the first subset in a same page or block in a first channel of the memory device, and storing the second subset in a same page or block in a second channel of the memory device.  [Jeddeloh teaches, when writing data, splitting the data (dividing) and writing the data across multiple devices into a stripe (block) of each device (para. 28, lines 1-19; also see fig. 4), where one of such stripes in a first device may correspond to a first block and a different stripe in a second device may correspond to the second block, where each device is coupled to a control circuity by a separate channel (para. 28, lines 1-19; also see fig. 4), where one of such channels coupled to the first device may correspond to a first channel and the channel coupled to the second device may correspond to a second channel.]
Terada in view of Muehge and Liu and Jeddeloh are analogous to the claimed invention because they are in the same field of endeavor involving data storage in NAND flash memory.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Terada in view of Muehge and Liu and Jeddeloh, to modify the disclosures by Terada in view of Muehge and Liu to include disclosures by Jeddeloh since both Terada in view of Muehge and Liu and Jeddeloh teach data storage in NAND flash memory. Therefore, it would be applying a known technique (dividing a data into different portions and storing the portions into the same stripes corresponding to different channels) to a known device (a device for writing neuron weight data into memory locations corresponding to the appropriate neurons) ready for improvement to yield predictable results (a device for writing neuron weight data into memory locations corresponding to the appropriate neurons while also dividing the neuron weight data and splitting the portions into locations associated with different channels in order to allow for more efficient access to the data).
Therefore, it would have been obvious to combine Terada in view of Muehge and Liu and Jeddeloh for the benefit of creating a method to obtain the above specified limitations.

As per claim 25, Terada in view of Muehge and Liu teaches all the limitations of claim 24 as shown above and further discloses:
wherein performing the memory access operation comprises one of: storing in a particular page or block of the memory device, the set of weights associated with the first neuron, wherein the particular page of the memory device is configured to store weights associated with the first neuron [Liu teaches storing neuron weights in a memory, while using neuron identification data, at locations that corresponds to the appropriate neurons. (page 6, para 1, line 1 – page 6, para. 4, line 8)]; or
Terada in view of Muehge and Liu does not explicitly disclose, but Jeddeloh discloses:
dividing the set of weights into a first subset and a second subset, storing the first subset in a same page or block in a first channel of the memory device, and storing the second subset in a same page or block in a second channel of the memory device. [Jeddeloh teaches, when writing data, splitting the data (dividing) and writing the data across multiple devices into a stripe (block) of each device (para. 28, lines 1-19; also see fig. 4), where one of such stripes in a first device may correspond to a first block and a different stripe in a second device may correspond to the second block, where each device is coupled to a control circuity by a separate channel (para. 28, lines 1-19; also see fig. 4), where one of such channels coupled to the first device may correspond to a first channel and the channel coupled to the second device may correspond to a second channel.]
Terada in view of Muehge and Liu and Jeddeloh are analogous to the claimed invention because they are in the same field of endeavor involving data storage in NAND flash memory.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Terada in view of Muehge and Liu and Jeddeloh, to modify the disclosures by Terada in view of Muehge and Liu to include disclosures by Jeddeloh since both Terada in view of Muehge and Liu and Jeddeloh teach data storage in NAND flash memory. Therefore, it would be applying a known technique (dividing a data into different portions and storing the portions into the same stripes corresponding to different channels) to a known device (a device for writing neuron weight data into memory locations corresponding to the appropriate neurons) ready for improvement to yield predictable results (a device for writing neuron weight data into memory locations corresponding to the appropriate neurons while also dividing the neuron weight data and splitting the portions into locations associated with different channels in order to allow for more efficient access to the data).
Therefore, it would have been obvious to combine Terada in view of Muehge and Liu and Jeddeloh for the benefit of creating a method to obtain the above specified limitations.

Claims 6, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Terada in view of Muehge, Liu, and Lee (US 20180074718 A1, hereinafter Lee)
As per claim 6, Terada in view of Muehge and Liu teaches all the limitations of claim 3 as shown above and further discloses:
further comprising the storage controller, wherein the storage controller is configured to perform operations comprising: upon receiving the Al command from the one or more processors, obtaining, from the information included in the Al command, a set of weights corresponding to one or more of input connections or output connections of a first neuron of the one or more neurons; [Muehge teaches CPU that can run a program for optimizing user satisfaction when training a cognitive hierarchical storage management system which may include a neural network (AI application)(para. 60, lines 1-9; para. 75, line 1 – para. 76, line 7); Terada discloses a host computer (input device) containing a weight data generating unit (para 84, lines 1-5) that issues a write command (input) with write data indicating a weight associated with a neuron of a neural network (para. 86, lines 1-14; para. 87, lines 9-12); Terada also teaches a write request used to write the weight data to a non-volatile memory (para. 97, lines 1-4; para. 86, lines 7-9), where the write request is received and decoded by a storage controller (para. 34, line 1 – para. 136, line 5); Liu also teaches storing neuron weights in a memory, while using neuron identification data, at locations that corresponds to the appropriate neurons. (page 6, para 1, line 1 – page 6, para. 4, line 8) where Liu’s disclosure would necessarily associate the write location with the neuron identifier prior to performing the storage operation. ]
Terada in view of Muehge and Liu does not explicitly disclose, but Lee discloses:
determining that a first weight of the set of weights has a first importance value and a second weight of the set of weights has a second importance value, wherein the second importance value is less than the first importance value; and in response to the determination: storing the first weight in a single level cell (SLC) in a first page of the memory device, and storing the second weight in one of a multi-level cell (MLC), a triple-level cell (TLC), or a quad-level cell (QLC) in a second page of the memory device. [Lee teaches a controller that may store data into memory device (para. 52, lines 1-6), where the controller may characterize certain type (value) of information as more important than another and manage the memory blocks storing the more important information as SLC type and the manage the memory blocks storing the less important information as MLC type (para. 97, line 1 – para. 99, line 9)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Terada in view of Muehge and Liu with Lee’s disclosures directed to storing data in SLC or MLC pages depending on the importance of the data. Doing so would maximize recovery of important data in event of unexpected power losses. (Lee: para. 94, line 1- para. 95, line 8)
Therefore, it would have been obvious to combine Terada, Muehge, Liu, and Lee to obtain the above limitations.

As per claim 17, Terada in view of Muehge and Liu teaches all the limitations of claim 14 as shown above; it does not explicitly disclose, but Lee discloses:
wherein performing the memory access operation comprises: determining that a first weight of the set of weights has a first importance value and a second weight of the set of weights has a second importance value, wherein the second importance value is less than the first importance value; and in response to the determination: storing the first weight in a single level cell (SLC) in a first page of the memory device, and storing the second weight in one of a multi-level cell (MLC), a triple-level cell (TLC), or a quad-level cell (QLC) in a second page of the memory device.  [Lee teaches a controller that may store data into memory device (para. 52, lines 1-6), where the controller may characterize certain type (value) of information as more important than another and manage the memory blocks storing the more important information as SLC type and the manage the memory blocks storing the less important information as MLC type (para. 97, line 1 – para. 99, line 9)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Terada in view of Muehge and Liu with Lee’s disclosures directed to storing data in SLC or MLC pages depending on the importance of the data. Doing so would maximize recovery of important data in event of unexpected power losses. (Lee: para. 94, line 1- para. 95, line 8)
Therefore, it would have been obvious to combine Terada, Muehge, Liu, and Lee to obtain the above limitations.

As per claim 26, Terada in view of Muehge and Liu teaches all the limitations of claim 24 as shown above; it does not explicitly disclose, but Lee discloses:
wherein performing the memory access operation comprises: determining that a first weight of the set of weights has a first importance value and a second weight of the set of weights has a second importance value, wherein the second importance value is less than the first importance value; and in response to the determination: storing the first weight in a single level cell (SLC) in a first page of the memory device, and storing the second weight in one of a multi-level cell (MLC), a triple-level cell (TLC), or a quad-level cell (QLC) in a second page of the memory device.  [Lee teaches a controller that may store data into memory device (para. 52, lines 1-6), where the controller may characterize certain type (value) of information as more important than another and manage the memory blocks storing the more important information as SLC type and the manage the memory blocks storing the less important information as MLC type (para. 97, line 1 – para. 99, line 9)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Terada in view of Muehge and Liu with Lee’s disclosures directed to storing data in SLC or MLC pages depending on the importance of the data. Doing so would maximize recovery of important data in event of unexpected power losses. (Lee: para. 94, line 1- para. 95, line 8)
Therefore, it would have been obvious to combine Terada, Muehge, Liu, and Lee to obtain the above limitations.

Claims 7, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Terada in view of Muehge, Liu, and Zeng et al. (US 20170153819 A1, hereinafter Zeng)
As per claim 7, Terada in view of Muehge and Liu teaches all the limitations of claim 3 as shown above further discloses:
wherein the storage controller is configured to perform operations comprising: upon receiving the Al command from the one or more processors, obtaining, from the information included in the Al command, a set of weights of one or more of input connections or output connections of a first neuron of the one or more neurons; [Muehge teaches CPU that can run a program for optimizing user satisfaction when training a cognitive hierarchical storage management system which may include a neural network (AI application)(para. 60, lines 1-9; para. 75, line 1 – para. 76, line 7); Terada discloses a host computer (input device) containing a weight data generating unit (para 84, lines 1-5) that issues a write command (input) with write data indicating a weight associated with a neuron of a neural network (para. 86, lines 1-14; para. 87, lines 9-12); Terada also teaches a write request used to write the weight data to a non-volatile memory (para. 97, lines 1-4; para. 86, lines 7-9), where the write request is received and decoded by a storage controller (para. 34, line 1 – para. 136, line 5); Liu also teaches storing neuron weights in a memory, while using neuron identification data, at locations that corresponds to the appropriate neurons. (page 6, para 1, line 1 – page 6, para. 4, line 8) where Liu’s disclosure would necessarily associate the write location with the neuron identifier prior to performing the storage operation. ]
Terada in view of Muehge and Liu does not explicitly disclose, but Zeng discloses:
determining that a first weight of the set of weights has a first importance value and a second weight of the set of weights has a second importance value, wherein the second importance value is less than the first importance value; and in response to the determination: storing the first weight in a page or block of the memory device, and replicating the first weight in at least one additional page of the memory device, and storing the second weight in a page or block of the memory device without replication. [Zeng teaches, when storing data, determining a scaling number of copies to be replicated and stored for the data based on the determination of the importance level of the data (para. 32, line 1 – para. 33, line 12) and Zeng also teaches that, based on the importance level, as few as one copy of the data might be stored (para. 41, lines 1-8), where a data with sufficiently low enough importance level may only have a single copy stored (not replicated); Liu discloses storage of data into memory pages (page 6, para 1, line 1 – page 6, para. 4, line 8)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Terada in view of Muehge and Liu with Zeng’s disclosures directed towards determining replication of stored data on the basis of importance. Doing so would allow for improved storage administration by providing “the storage resources are not used in a rational way.” (Zeng: 0028)
Therefore, it would have been obvious to combine Terada, Muehge, Liu, and Zeng to obtain the above limitations.

As per claim 18, Terada in view of Muehge and Liu teaches all the limitations of claim 14; it does not explicitly disclose, but Zeng discloses:
wherein performing the memory access operation comprises: determining that a first weight of the set of weights has a first importance value and a second weight of the set of weights has a second importance value, wherein the second importance value is less than the first importance value; and in response to the determination: storing the first weight in a page or block of the memory device, and replicating the first weight in at least one additional page of the memory device, and storing the second weight in a page or block of the memory device without replication. [Zeng teaches, when storing data, determining a scaling number of copies to be replicated and stored for the data based on the determination of the importance level of the data (para. 32, line 1 – para. 33, line 12) ) and Zeng also teaches that, based on the importance level, as few as one copy of the data might be stored (para. 41, lines 1-8), where a data with sufficiently low enough importance level may only have a single copy stored (not replicated); Liu discloses storage of data into memory pages (page 6, para 1, line 1 – page 6, para. 4, line 8)] 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Terada in view of Muehge and Liu with Zeng’s disclosures directed towards determining replication of stored data on the basis of importance. Doing so would allow for improved storage administration by providing “the storage resources are not used in a rational way.” (Zeng: 0028)
Therefore, it would have been obvious to combine Terada, Muehge, Liu, and Zeng to obtain the above limitations.

As per claim 27, Terada in view of Muehge and Liu teaches all the limitations of claim 24; it does not explicitly disclose, but Zeng discloses:
wherein performing the memory access operation comprises: determining that a first weight of the set of weights has a first importance value and a second weight of the set of weights has a second importance value, wherein the second importance value is less than the first importance value; and in response to the determination: storing the first weight in a page or block of the memory device, and replicating the first weight in at least one additional page of the memory device, and storing the second weight in a page or block of the memory device without replication.  [Zeng teaches, when storing data, determining a scaling number of copies to be replicated and stored for the data based on the determination of the importance level of the data (para. 32, line 1 – para. 33, line 12) ) and Zeng also teaches that, based on the importance level, as few as one copy of the data might be stored (para. 41, lines 1-8), where a data with sufficiently low enough importance level may only have a single copy stored (not replicated); Liu discloses storage of data into memory pages (page 6, para 1, line 1 – page 6, para. 4, line 8)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Terada in view of Muehge and Liu with Zeng’s disclosures directed towards determining replication of stored data on the basis of importance. Doing so would allow for improved storage administration by providing “the storage resources are not used in a rational way.” (Zeng: 0028)
Therefore, it would have been obvious to combine Terada, Muehge, Liu, and Zeng to obtain the above limitations.

Claims 9, 20, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Terada in view of Muehge, Liu, and Miyachi et al. (US 20130311849 A1, hereinafter Miyachi)
As per claim 9, Terada in view of Muehge and Liu teaches all the limitations of claim 3 as shown above and further teaches:
further comprising the storage controller, wherein the storage controller is configured to perform operations comprising: upon receiving the Al command from the one or more processors, obtaining, from the information included in the Al command, a set of weights of one or more of input connections or output connections of a first neuron of the one or more neurons; [Muehge teaches CPU that can run a program for optimizing user satisfaction when training a cognitive hierarchical storage management system which may include a neural network (AI application)(para. 60, lines 1-9; para. 75, line 1 – para. 76, line 7); Terada discloses a host computer (input device) containing a weight data generating unit (para 84, lines 1-5) that issues a write command (input) with write data indicating a weight associated with a neuron of a neural network (para. 86, lines 1-14; para. 87, lines 9-12); Terada also teaches a write request used to write the weight data to a non-volatile memory (para. 97, lines 1-4; para. 86, lines 7-9), where the write request is received and decoded by a storage controller (para. 34, line 1 – para. 136, line 5); Liu also teaches storing neuron weights in a memory, while using neuron identification data, at locations that corresponds to the appropriate neurons. (page 6, para 1, line 1 – page 6, para. 4, line 8) where Liu’s disclosure would necessarily associate the write location with the neuron identifier prior to performing the storage operation.];];
Terada in view of Muehge and Liu does not explicitly disclose, but Miyachi discloses:
determining that a first weight of the set of weights has a particular importance value; comparing the particular importance value to a threshold importance value; conditioned on a result of the comparison indicating that the particular importance value is greater than or equal to the threshold importance value, performing a full error correction check as part of the one or more read or write operations for the first weight; and conditioned on a result of the comparison indicating that the particular importance value is less than the threshold importance value, performing a partial error correction check as part of the one or more read or write operations for the first weight, wherein the partial error correction check is performed on one of the most significant bits corresponding to the first weight, or the least significant bits corresponding to the first weight.  [Miyachi teaches performing different levels of error correction operations on data on basis of importance level of the data, where Miyachi provides, for example, data with high and low importance levels may be subject to different ECC operations (para. 30, lines 1-22), where a point in between separating such high and low classifications may correspond to the claim’s threshold; Miyachi further provides different error detecting levels that the data may be exposed (para. 64, lines 1-17), where one of such levels may correspond to the full error correction check and another level may correspond to partial error correction check; Miyachi further provides that each level of error detection involves the most significant bits (para. 69, line 1 – para.71, line 5)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Terada in view of Muehge and Liu with Miyachi’s disclosures directed towards performing different error check operations on data with different importance levels. Doing so would allow for improved error detection quality that would also improve the quality of data transfers in semi-conductor memory. (Miyachi: para. 2, line 1- para. 3, line 10).
Therefore, it would have been obvious to combine Terada, Muehge, Liu, and Miyachi to obtain the above limitations.

As per claim 20, Terada in view of Muehge and Liu teaches all the limitations of claim 14 as shown above; it does not explicitly disclose, but Miyachi discloses:
determining that a first weight of the set of weights has a particular importance value; comparing the particular importance value to a threshold importance value; conditioned on a result of the comparison indicating that the particular importance value is greater than or equal to the threshold importance value, performing a full error correction check as part of the one or more read or write operations for the first weight; and conditioned on a result of the comparison indicating that the particular importance value is less than the threshold importance value, performing a partial error correction check as part of the one or more read or write operations for the first weight, wherein the partial error correction check is performed on one of the most significant bits corresponding to the first weight, or the least significant bits corresponding to the first weight.  [Miyachi teaches performing different levels of error correction operations on data on basis of importance level of the data, where Miyachi provides, for example, data with high and low importance levels may be subject to different ECC operations (para. 30, lines 1-22), where a point in between separating such high and low classifications may correspond to the claim’s threshold; Miyachi further provides different error detecting levels that the data may be exposed (para. 64, lines 1-17), where one of such levels may correspond to the full error correction check and another level may correspond to partial error correction check; Miyachi further provides that each level of error detection involves the most significant bits (para. 69, line 1 – para.71, line 5)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Terada in view of Muehge and Liu with Miyachi’s disclosures directed towards performing different error check operations on data with different importance levels. Doing so would allow for improved error detection quality that would also improve the quality of data transfers in semi-conductor memory. (Miyachi: para. 2, line 1- para. 3, line 10).
Therefore, it would have been obvious to combine Terada, Muehge, Liu, and Miyachi to obtain the above limitations.

As per claim 29, Terada in view of Muehge and Liu teaches all the limitations of claim 24 as shown above; it does not explicitly disclose, but Miyachi discloses:
determining that a first weight of the set of weights has a particular importance value; comparing the particular importance value to a threshold importance value; conditioned on a result of the comparison indicating that the particular importance value is greater than or equal to the threshold importance value, performing a full error correction check as part of the one or more read or write operations for the first weight; and conditioned on a result of the comparison indicating that the particular importance value is less than the threshold importance value, performing a partial error correction check as part of the one or more read or write operations for the first weight, wherein the partial error correction check is performed on one of the most significant bits corresponding to the first weight, or the least significant bits corresponding to the first weight.  [Miyachi teaches performing different levels of error correction operations on data on basis of importance level of the data, where Miyachi provides, for example, data with high and low importance levels may be subject to different ECC operations (para. 30, lines 1-22), where a point in between separating such high and low classifications may correspond to the claim’s threshold; Miyachi further provides different error detecting levels that the data may be exposed (para. 64, lines 1-17), where one of such levels may correspond to the full error correction check and another level may correspond to partial error correction check; Miyachi further provides that each level of error detection involves the most significant bits (para. 69, line 1 – para.71, line 5)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Terada in view of Muehge and Liu with Miyachi’s disclosures directed towards performing different error check operations on data with different importance levels. Doing so would allow for improved error detection quality that would also improve the quality of data transfers in semi-conductor memory. (Miyachi: para. 2, line 1- para. 3, line 10).
Therefore, it would have been obvious to combine Terada, Muehge, Liu, and Miyachi to obtain the above limitations.

Claims 10, 21, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Terada in view of Muehge, Liu, Naethke et al. (US 20130262793 A1, hereinafter Naethke), and Hokenmaier et al. (US 11048583 B1, hereinafter Hokenmaier)
As per claim 10, Terada in view of Muehge, and Liu teaches all the limitations of claim 3 as shown above and further discloses:
further comprising the storage controller, wherein the storage controller is configured to perform operations comprising: upon receiving the Al command from the one or more processors, obtaining, from the information included in the Al command, a set of weights of one or more of input connections or output connections of a first neuron of the one or more neurons; [Muehge teaches CPU that can run a program for optimizing user satisfaction when training a cognitive hierarchical storage management system which may include a neural network (AI application)(para. 60, lines 1-9; para. 75, line 1 – para. 76, line 7); Terada discloses a host computer (input device) containing a weight data generating unit (para 84, lines 1-5) that issues a write command (input) with write data indicating a weight associated with a neuron of a neural network (para. 86, lines 1-14; para. 87, lines 9-12); Terada also teaches a write request used to write the weight data to a non-volatile memory (para. 97, lines 1-4; para. 86, lines 7-9), where the write request is received and decoded by a storage controller (para. 34, line 1 – para. 136, line 5); Liu also teaches storing neuron weights in a memory, while using neuron identification data, at locations that corresponds to the appropriate neurons. (page 6, para 1, line 1 – page 6, para. 4, line 8) where Liu’s disclosure would necessarily associate the write location with the neuron identifier prior to performing the storage operation.];]
Terada in view of Muehge and Liu does not explicitly disclose, but Naethke discloses:
determining a first portion and a second portion of each weight of the set of weights, wherein the first portion and the second portion of each weight corresponds respectively to a first section and a second section of information bits corresponding to the weight, the first section and the second section characterized by corresponding relative importance values [Naethke discloses splitting a data into a critical and non-critical parts (where the criticality may correspond to the importance value) and storing each part into separate locations (para. 126, lines 1-9)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Terada in view of Muehge and Liu with Naethke disclosures directed towards splitting a data and storing the data in different locations on basis of data criticality. Doing so would allow for improved memory device administration by reducing performance, power, and cost constraints. (Naethke: para. 2, lines 1-17)
Therefore, it would have been obvious to combine Terada, Muehge, Liu, and Naethke to obtain the above limitations.
Terada in view of Muehge, Liu, and Naethke does not explicitly disclose, but Hokenmaier discloses:
 storing the first portions of the weights in the set of weights in a first page of the memory device; and storing the second portions of the weights in the set of weights in a second page of the memory device, wherein a first error check capability and a different second error check capability corresponds to the first page and the second page respectively. [Hokenmaier teaches storing data in different portions of memory on basis of the data’s criticality, where the portion used for storing critical data uses ECC while the portion used for less-critical data does not use ECC (col. 6, lines 12-23)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Terada in view of Muehge, Liu, and Naethke with Hokenmaier disclosures directed towards a memory comprising different portions for critical and less-critical data subject to different levels of ECC. Doing so would allow for improved memory device administration by “enabling utilization of one or more memory locations for data that would have otherwise been used for ECC due to the reduction in parity bit overhead” (Hokenmaier: col. 6, lines 30-32)
Therefore, it would have been obvious to combine Terada, Muehge, Liu, Naethke and Hokenmaier to obtain the above limitations.

As per claim 21, Terada in view of Muehge, and Liu teaches all the limitations of claim 14 as shown above; it does not explicitly disclose, but Naethke discloses:
determining a first portion and a second portion of each weight of the set of weights, wherein the first portion and the second portion of each weight corresponds respectively to a first section and a second section of information bits corresponding to the weight, the first section and the second section characterized by corresponding relative importance values; [Naethke discloses splitting a data into a critical and non-critical parts (where the criticality may correspond to the importance value) and storing each part into separate locations (para. 126, lines 1-9)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Terada in view of Muehge and Liu with Naethke disclosures directed towards splitting a data and storing the data in different locations on basis of data criticality. Doing so would allow for improved memory device administration by reducing performance, power, and cost constraints. (Naethke: para. 2, lines 1-17)
Therefore, it would have been obvious to combine Terada, Muehge, Liu, and Naethke to obtain the above limitations.
Terada in view of Muehge, Liu, and Naethke does not explicitly disclose, but Hokenmaier discloses:
storing the first portions of the weights in the set of weights in a first page of the memory device; and storing the second portions of the weights in the set of weights in a second page of the memory device, wherein a first error check capability and a different second error check capability corresponds to the first page and the second page respectively.  [Hokenmaier teaches storing data in different portions of memory on basis of the data’s criticality, where the portion used for storing critical data uses ECC while the portion used for less-critical data does not use ECC (col. 6, lines 12-23)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Terada in view of Muehge, Liu, and Naethke with Hokenmaier disclosures directed towards a memory comprising different portions for critical and less-critical data subject to different levels of ECC. Doing so would allow for improved memory device administration by “enabling utilization of one or more memory locations for data that would have otherwise been used for ECC due to the reduction in parity bit overhead” (Hokenmaier: col. 6, lines 30-32)
Therefore, it would have been obvious to combine Terada, Muehge, Liu, Naethke and Hokenmaier to obtain the above limitations.

As per claim 30, Terada in view of Muehge, and Liu teaches all the limitations of claim 24; it does not explicitly disclose, but Naethke discloses:
wherein performing the memory access operation comprises: determining a first portion and a second portion of each weight of the set of weights, wherein the first portion and the second portion of each weight corresponds respectively to a first section and a second section of information bits corresponding to the weight, the first section and the second section characterized by corresponding relative importance values; [Naethke discloses splitting a data into a critical and non-critical parts (where the criticality may correspond to the importance value) and storing each part into separate locations (para. 126, lines 1-9)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Terada in view of Muehge and Liu with Naethke disclosures directed towards splitting a data and storing the data in different locations on basis of data criticality. Doing so would allow for improved memory device administration by reducing performance, power, and cost constraints. (Naethke: para. 2, lines 1-17)
Therefore, it would have been obvious to combine Terada, Muehge, Liu, and Naethke to obtain the above limitations.
Terada in view of Muehge, Liu, and Naethke does not explicitly disclose, but Hokenmaier discloses:
storing the first portions of the weights in the set of weights in a first page of the memory device; and storing the second portions of the weights in the set of weights in a second page of the memory device, wherein a first error check capability and a different second error check capability corresponds to the first page and the second page respectively. [Hokenmaier teaches storing data in different portions of memory on basis of the data’s criticality, where the portion used for storing critical data uses ECC while the portion used for less-critical data does not use ECC (col. 6, lines 12-23)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Terada in view of Muehge, Liu, and Naethke with Hokenmaier disclosures directed towards a memory comprising different portions for critical and less-critical data subject to different levels of ECC. Doing so would allow for improved memory device administration by “enabling utilization of one or more memory locations for data that would have otherwise been used for ECC due to the reduction in parity bit overhead” (Hokenmaier: col. 6, lines 30-32)
Therefore, it would have been obvious to combine Terada, Muehge, Liu, Naethke and Hokenmaier to obtain the above limitations.

Claims 11 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Terada in view of Muehge, Liu, Naethke and Oh (US 20120246394 A1, hereinafter Oh 2)
As per claim 11, Terada in view of Muehge, and Liu teaches all the limitations of claim 14 as shown above and further discloses:
further comprising the storage controller, wherein the storage controller is configured to perform operations comprising: upon receiving the Al command from the one or more processors, obtaining, from the information included in the Al command, a set of weights of one or more of input connections or output connections of a first neuron of the one or more neurons [Muehge teaches CPU that can run a program for optimizing user satisfaction when training a cognitive hierarchical storage management system which may include a neural network (AI application)(para. 60, lines 1-9; para. 75, line 1 – para. 76, line 7); Terada discloses a host computer (input device) containing a weight data generating unit (para 84, lines 1-5) that issues a write command (input) with write data indicating a weight associated with a neuron of a neural network (para. 86, lines 1-14; para. 87, lines 9-12); Terada also teaches a write request used to write the weight data to a non-volatile memory (para. 97, lines 1-4; para. 86, lines 7-9), where the write request is received and decoded by a storage controller (para. 34, line 1 – para. 136, line 5); Liu also teaches storing neuron weights in a memory, while using neuron identification data, at locations that corresponds to the appropriate neurons. (page 6, para 1, line 1 – page 6, para. 4, line 8) where Liu’s disclosure would necessarily associate the write location with the neuron identifier prior to performing the storage operation.];];
Terada in view of Muehge, and Liu does not explicitly disclose, but Naethke discloses:
determining a first portion and a second portion of each weight of the set of weights, wherein the first portion and the second portion of each weight corresponds respectively to a first section and a second section of information bits corresponding to the weight, the first section and the second section characterized by corresponding relative importance values; [Naethke discloses splitting a data into a critical and non-critical parts (where the criticality may correspond to the importance value) and storing each part into separate locations (para. 126, lines 1-9)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Terada in view of Muehge and Liu with Naethke disclosures directed towards splitting a data and storing the data in different locations on basis of data criticality. Doing so would allow for improved memory device administration by reducing performance, power, and cost constraints. (Naethke: para. 2, lines 1-17)
Therefore, it would have been obvious to combine Terada, Muehge, Liu, and Naethke to obtain the above limitations.
Terada in view of Muehge, Liu, and Naethke does not explicitly disclose, but Oh 2 discloses:
storing the first portions of the weights in the set of weights in a first block of the memory device; and storing the second portions of the weights in the set of weights in a second block of the memory device, wherein a number of program/erase cycles corresponding to the first block is different from a number of program/erase cycles corresponding to second first block. [Oh 2 discloses, when storing data into a flash memory, storing the data determined to have high importance into block groups with low erase count and storing data determined to have low importance into block groups with higher erase count (para. 24, lines 1-20)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Terada in view of Muehge, Liu, and Naethke with Oh 2’s disclosures directed towards a memory comprising different portions for critical and less-critical data subject to different levels of erase counts. Doing so would allow for improved memory device’s data integrity by preventing damages to data with high importance. (Oh 2: para. 8, lines 1-14)
Therefore, it would have been obvious to combine Terada, Muehge, Liu, Naethke and Oh 2 to obtain the above limitations.
As per claim 31, Terada in view of Muehge, and Liu teaches all the limitations of claim 24 as shown above and further discloses:
wherein performing the memory access operation comprises: determining a first portion and a second portion of each weight of the set of weights, wherein the first portion and the second portion of each weight corresponds respectively to a first section and a second section of information bits corresponding to the weight, the first section and the second section characterized by corresponding relative importance values; [Naethke discloses splitting a data into a critical and non-critical parts (where the criticality may correspond to the importance value) and storing each part into separate locations (para. 126, lines 1-9)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Terada in view of Muehge and Liu with Naethke disclosures directed towards splitting a data and storing the data in different locations on basis of data criticality. Doing so would allow for improved memory device administration by reducing performance, power, and cost constraints. (Naethke: para. 2, lines 1-17)
Therefore, it would have been obvious to combine Terada, Muehge, Liu, and Naethke to obtain the above limitations.
Terada in view of Muehge, Liu, and Naethke does not explicitly disclose, but Oh 2 discloses:
 storing the first portions of the weights in the set of weights in a first block of the memory device; and storing the second portions of the weights in the set of weights in a second block of the memory device, wherein a number of program/erase cycles corresponding to the first block is different from a number of program/erase cycles corresponding to second first block.  [Oh 2 discloses, when storing data into a flash memory, storing the data determined to have high importance into block groups with low erase count and storing data determined to have low importance into block groups with higher erase count (para. 24, lines 1-20)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Terada in view of Muehge, Liu, and Naethke with Oh 2’s disclosures directed towards a memory comprising different portions for critical and less-critical data subject to different levels of erase counts. Doing so would allow for improved memory device’s data integrity by preventing damages to data with high importance. (Oh 2: para. 8, lines 1-14)
Therefore, it would have been obvious to combine Terada, Muehge, Liu, Naethke and Oh 2 to obtain the above limitations.

Response to Arguments
	The objection indicated in the previous action is withdrawn according to the discussion with the applicant.
	With respect to the argument pertaining to the amended claims 1, 14, and 23, please see the amended rejections pertaining to claims 1, 14, and 23 above.
	With respect to the arguments pertaining to the dependent claims based on their dependency on the independent claims 1, 14, and 23, please see the amended rejections and the responses above.
	With respect to claims 8, 19, and 28, however, please see the allowable subject matter section above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135   

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135